‘case 1:93-cr-00180-LAK Document 938 Filed 02/20/20 ON? 1 Pe 6

  

Ow ¥3Y
Cline)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

  
 

   
 
  

 

 

O20
: if ‘ ae PN Os
' Court. bE. appeal Docket 2 Re
Desh Court Case df 4. AS-or. a ki Kk ey. XY

 

 

 

 

: aon a ,
y | 7 Noe %.
‘Hons iS | oo we

 

| Commer. Now, Peditaner maahaaud Mowhaliera, 2 Fa Sb, B el a + aban,
fb consolidate hit mnohin . case’ wih bis. other code 1.00

fy

Ma Lepper States the Fi ellowtef..

 

 

j- Z /9494 Pedibaner was tenbrnedd & 240 Yeas ApS sana chen MG.

Si Non hie L993_Conutetions. ji. Me. ulelld Iyade.Coru Case... Anthited EA oon

be. Levadence was @ bo. Meat term ba 00 twa Counts. 7 arts, ge
and. Cen, Fee Vidlahons bE. LE OSC. Wie cach of vsbich resided fin.

30 ear centences consecldibe. 6 each otber.and Countupwe ty.

' Hae OP, PUBD. COMA S
es oe . es
ce "She. Predicate. Crymeb Far. coun Nineisa. a wialadon.< Of. UCM

~ laa ult) and fir.

 

 

 

 

 

 

 

ay

ounds ton is Ip use. .271. (Couspivacy a

    

td _ he Tune. 2olb. Bibones. Fi old 2 hos Se.  meblon § 4H. 1 he. wthd.
wa. Court OF appar: Ser. the Second Civtup Leeks Perausryen..

| --

 

 
| i

[| |

| Case 1:93-cr-00180-LAK Document 938 Filed 02/20/20 Page 2 of 6
a

a Te Bb Je. Successive. Lebtlton 2255 maton tr Vacate, Corre. She ad.
| Storenc chal vnping both G2, ley Convitdan im caunds mre. and: ten _o¢
a _h tz_Iaduchynard—rebyunp_ on hawn 4uniled babes 13550 235,

_ (nid -

a a _ he second chievil Shyed Me. fa ceeds ep Rad jap a Farol. deccsion1 AY.

ee Landed sadades V_forredd which wa Finally. dedermmed an. the 52Cond

_cucuit oh Avpusd 34, 20/9 «2019 Wh Hi2. 1125 afler the Ud.

Supreme Covel Sho ke. dlowin. He GY pp) res dual Clause as ineanthdidonally

 

 

 

 

 

“ee in. yunled dladtes “ Dowis, 139 LCd. 2319 (20M)...

 

 

 

_ Ga Lhe bovecarnnd alreatly constbs. he. vacobing. be Wp based 6 ey

4 the CanspPiracy conviehon wn Count Fen of. 0 addr and. TY.
Co lefandanks iruodnerd, bed. acpues that te retend deuswonin
_ Up ldad shales VD avis _dhres not tncalidabe- far 4) Corwitton a

| Fredicated nano sraubf Convictian .

 

 

 

 

 

 

 

 

Gu fedébones usd Learned tat in fanudy 24, aa20 He united i
Hl dates Cout_oF appa Fee Me secand Chrevit Granted betifoner. Pp Hon _
a File Sucesswe 2255 prghun and trancheiiap Pedibioners. Filet.
\the_tunited aber Dithied Cour fer be sovdhen Dishicd of New ok
——— belbve Ht honarable. Lowers A Kaplan. PJ,

 

 

 

 

[= to his oder dabed Acie bar 10,2019. CAS@ 12 Tx Ch. 15~ Lak

 

 

tl Bae F__ Faw 155 ru comin al Petibte NES. C my, hnatunclonts fa, )

i respon 5th Petoaul 225% Mafpnsin- Hherance tomy. Coolelenfatbs. .
_ achons 4?) bes Courh?

 

 

 

 

 
Case 1:93-cr-00180-LAK Document 938 Filed 02/20/20 Page 3 of 6

 

 

_ 644 Ca defendaals are. 7 _
MAL &A._ALGAD. WV. Uncen TATES. pth. cvr.e 4346 (Lak)
Ain abo, AIA V. twireo Temes. b.cv. 503) (Lak)

 

 

 

 

ee Motamenn A.. SALINE M&M UNiTiah SAGE. Ne. Cv S{8H (i (LA k)
_ _—_rap_1smoik_¥. _UaleZD. STATES le .cv- SESE ( LAK)

 

 

 

Bo Ons id. 29. 2014 the Govecomal. le. th. SF in oppo sidan.
oe ti Rebidioneds Lng. codefeglanfs). zt and Hahed. ares. athe
hips,” la June.22l,. Pedban esse. ap. cad Cte adavdsy “Led nearly...

iden cal. fie Se_rtobeor under29 Use2286 Te vacite “seb asidle or _

_canect their Sentences:

 

 

 

 

aoe po

The Petthne aha. Absalina, bekove bal Av Filed. He _ _

same tdentical Mishan MM. (fune. 2616. £A. Phe S2ce ad_eirend.. HOM Wer
Lee Ukyaurn reason j Petht/s ner: discovered thal that. motun. 4 13

 

 

 

 

 

el anlar np lee. _Durmbeys. OF. pares. Howey ey fetrtuner row file. this robin. 2
ee _t eonsoldate. his. Méitpn. ath, hes. codefenderbs mots CASES, 4a be. .
_Anchded 1 the Same Process. bath the Govemments cuuponse, Hs
: Lon Senk 5. Cound den, and tn the Ledecal_publeolepadess awyers..
_ reply Ia. the Govecnments brie. which due on Y efotteeo, and. tn any.
ce tale Prstbedipr Since. Pabtbirnec’. under the same. exad indicdmunt...
— _ Casta bis “adD ada sadicdoneat.. Case tt 73-ct- 180. LAK), Nas
co the. same...Canichon..as.in_mMitch.994, aclodag He tuo. Ide)
_Coonds nine and. ten He. seebpocd. Matter of tip uthde tra ceedhips).
ee and since Peres NO. Conflict. of tenes} bekeveen ebbonr..anl any.
ntti teint of his. Codefendarhs;. and, for the. Avbere Lt OF ” JasHee ,. and
oe Sudhcal. Pcanemy. and Tin Tine. Cans: VAUD...

 

 

 

 

 

 

 

 

 

 
Wood
l Gpse 1:93-cr-00180-LAK Document 938 Filed 02/20/20 Page 4 of 6

He, Has the Pedjtianes_gvot to File_q telllian inte Setend cirvte't
ny Ye First place, bn Tune, f 20, G seek fernaussion As. File

 

 

 

his_2256 mobion Ae. Cav | OF foun ned. his. Gdefondands tn. te

dea Cow, as Yo honorable Pecsts A. Ka plan has Consol dated

  

Ex ball Phe Goeament ond he. Fedewl. Public defender? lawye
bs FI Le GNE BRIEF _ ot the behalf. oF al PotttHoners.

 

Li ee —_——— ee

Ne fae Ha above _mnarbined Grounds Petbiner, mabrnud Aborhalina,
| frye ond re putst thet Mur honatable_Courk 4_caontehdade
ble case ppabions wth all ble Codetendanfs Casis and _

i Sained She same Fri ceediaps svtlad. “A

 

  

 

L any cadefirdands_mWons.’ Lases, waded the Sanne. foceediags. oo

» the Avpuncents dy
b Good. ‘ ee

 

bLe-€_

Dale Februayo8, 2020 Ashe

 

Arp # 23obt- 454
Us. Peaitendtavy Moy.

 

R espec silly Sibalfjed

Mohan AbouhoV na

l P0. Box 8500.
Florence Co 3j226

 

 

 

 
i ,Case 1:93-cr-00180-LAK Document 938 Filed 02/20/20 Page 5 of 6

 

 

CERTE1carvE OF SERVIER ce

 

 

L. mnahmud Abeubalterg be aby codtey He Forepoi jng_ob OConrerdts MY.

i Mobien. %_Consoli'dads and chopye OF address west povided tp sep

: _ shade” To _be send wa llps bufpoing all pursiand %_ Yor Prison, ml
_ bak Rule,” y A the unided sledes. pishicd. Court Southern Dib pF
_ iets York Atty Clerk of He coud. A Copy of the Forspole.

 

_decements was alre Stn G Phe. untled tater Assitha nt. Abtainry ra

 

OFF Fice Fer the SA uthein destricd OF News Yorke,

 

| Respecttully submitted

Mahmud Absuhalima

 

Rep #e 230bY. O54

U-JS- Pontentiary Max
p.0- BOX GSOO
Florence, Co $i2z2bh.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ay pee a |
 

 

 

 

 

 

ge 6 of 6
|
|
|

ase 1:93-cr-O018@LAK Document 938 Filed 02/20/20 Pa

 

 

 

 

     

SADOITIONAL BUNCE. usa

     

tek of dng Cour
Wed Slates Bishick Court
new VStnck OF Niw yok

 

we

Naw York, NY

LEGAL waar. | °F Po Se dntake
SPECAL MA\L p me LieGiS~ i Ses

LS NAD fesTb ed egjog Afi fagifeegd gipstgay aga): fipehpedjyji

 

 

 

 
